department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b01 plr-147500-12 date date internal_revenue_service number release date index number -------------------------- ---------------------------------- ------------------------------------- ----------------------------- legend x ------------------------------------------- ---------------------------------- state -------------- dear ---------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x is principally engaged in the processing transportation storage and distribution of natural_gas natural_gas liquids and crude_oil x through a subsidiary also provides fluid handling services to customers engaged in the exploration for and the development and production of oil and natural_gas fracturing is a technique by which fluids are pumped into an oil or gas well at high pressure to fracture geologic formations and open up pathways for the oil or gas to flow to this end x will supply and provide transportation and tank storage services with respect to production fluid appropriate for the fracturing process to operators of oil_and_gas wells x will also remove store and transport flowback generated in the fracturing process as well as naturally occurring produced water contained in the geological formation from which the oil_and_gas is procured x will treat the flowback and produced water so that it can be reused in a fracturing process or be disposed of consistent with environmental regulations where possible x will extract and process naturally plr-147500-12 occurring minerals and chemicals including barite hydrochlochloric acid and chlor- alkali products from the produced water for commercial wholesale x will charge its customers fees for the provision of fractionation fluids and other fluids necessary for the drilling and completion of oil and natural_gas wells which fees may include tank storage and transportation components x will also charge its customers fees or the removal treatment and disposal of flowback and produced water which fees may include tank storage and transportation components x will also earn income from the non-retail sale of the minerals and chemicals it extracts from the produced water law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and representations made we conclude that the gross_income derived by x from the supply transportation and storage of fractionation fluid and other fluids for oil and natural_gas wells and from the removal treatment and disposal of fracturing flowback and produced water including the provision of frac tanks and transportation services to oil and natural_gas producers for use in their exploration plr-147500-12 for and production of oil and natural_gas resources constitutes qualifying_income under sec_7704 we further conclude that the gross_income derived by x from recycling waste water including the extraction processing and non-retail sale of naturally occurring minerals and chemicals in the water will constitute qualifying_income under sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal_income_tax purposes this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may to continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
